An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1452
                       NORTH CAROLINA COURT OF APPEALS

                                Filed: 3 June 2014

IN THE MATTER OF:

      W.L.S.                                  Chatham County
                                              No. 12-JT-35


      Appeal by respondent-mother from order entered 1 October

2013 by Judge Beverly Scarlett in Chatham County District Court.

Heard in the Court of Appeals 28 April 2014.


      Holcomb & Cabe, L.L.P., by Carol J. Holcomb and Samantha H.
      Cabe, for petitioner-appellee Chatham County Department of
      Social Services.

      Everett Gaskins Hancock LLP, by James M. Hash, for Guardian
      ad Litem.

      Windy H. Rose for respondent-appellant mother.



      McCULLOUGH, Judge.


      Respondent-mother        (“respondent”)       appeals     from    an    order

terminating her parental rights to her son W.L.S. (“Will”)1.




1
 The pseudonym “Will” is used throughout this opinion to protect
the identity of the child and for ease of reading.
                                                 -2-
Respondent challenges the grounds for termination found by the

trial court.        We affirm.

                                       I. Background

       On 12 July 2012, the Chatham County Department of Social

Services      (“DSS”)      filed       a    petition      alleging     that   Will    was   a

neglected and dependent juvenile.                         DSS alleged that Will and

respondent tested positive for cocaine after his birth.                                  DSS

obtained nonsecure custody that day.

       In    an    order       filed       21    September    2012,    the    trial    court

adjudicated Will dependent and continued custody of Will with

DSS.        DSS filed      a motion             to terminate respondent’s parental

rights on 8 March 2013.                     The trial court conducted a hearing

upon the motion on 11 July 2013.                       By order filed 1 October 2013,

the court terminated respondent’s parental rights pursuant to

N.C.   Gen.       Stat.    §    7B-1111(a)(1)           (neglect)     (2013);   N.C.    Gen.

Stat. § 7B-1111(a)(6) (2013) (incapability of providing for the

proper care and supervision of child); and N.C. Gen. Stat. § 7B-

1111(a)(9) (2013) (parental rights to another child have been

involuntarily terminated and the parent lacks the ability or

willingness to establish a safe home).                       Respondent appeals.

                                       II. Discussion
                                         -3-
      When we review a termination of parental rights case, we

consider whether the findings of fact are “supported by clear,

cogent and convincing evidence and whether these findings, in

turn, support the conclusions of law.                  We then consider, based

on the grounds found for termination, whether the trial court

abused its discretion in finding termination to be in the best

interest of the child.”           In re Shepard, 162 N.C. App. 215, 221-

22,   591   S.E.2d    1,   6    (citation      and   internal   quotation    marks

omitted), disc. review denied sub nom.                   In re D.S., 358 N.C.

543, 599 S.E.2d 42 (2004).               Unchallenged findings of fact are

binding on appeal.         See In re Humphrey, 156 N.C. App. 533, 540,

577   S.E.2d   421,    426      (2003)    (“Findings     of   fact   to   which   a

respondent did not object are conclusive on appeal.”).

      Preliminarily        we   note     that    although     the    trial   court

concluded grounds existed pursuant to sections 7B-1111(a)(1),

(6), and (9) of the North Carolina General Statutes to terminate

respondent’s parental rights, we find it dispositive that the

evidence is sufficient to support termination of respondent’s

rights under section 7B-1111(a)(9).                  See In re Pierce, 67 N.C.

App. 257, 261, 312 S.E.2d 900, 903 (1984) (a finding of one

statutory ground is sufficient to support the termination of

parental rights).
                                             -4-
       N.C. Gen. Stat. § 7B-1111(a)(9) provides that a trial court

may terminate parental rights upon finding that “[t]he parental

rights of the parent with respect to another child of the parent

have   been    terminated        involuntarily        by    a    court     of    competent

jurisdiction and the parent lacks the ability or willingness to

establish     a     safe   home.”        N.C.      Gen.    Stat.    §    7B-1111(a)(9).

Termination under N.C. Gen. Stat. § 7B-1111(a)(9) “necessitates

findings      regarding        two    separate     elements:         (1)    involuntary

termination of parental rights as to another child, and (2)

inability or unwillingness to establish a safe home.”                               In re

L.A.B., 178 N.C. App. 295, 299, 631 S.E.2d 61, 64 (2006).                                 A

safe   home       is   “[a]     home    in   which    the       juvenile    is     not   at

substantial risk of physical or emotional abuse or neglect.”

N.C. Gen. Stat. § 7B-101(19) (2013).

       Respondent       does    not    dispute      that    she    had     her    parental

rights involuntarily terminated with respect to another child by

a   court      of      competent       jurisdiction.              Rather,       respondent

challenges the court’s conclusion that she was unable to provide

a safe home.           Respondent argues that she “has the ability to

provide appropriate care” because she took “the necessary steps

to address her history of substance abuse and mental health

issues.”
                                   -5-
       The trial court made the following unchallenged findings of

fact    relevant    to   respondent’s    ability   or   willingness   to

establish a safe home:

           19.     Respondent     mother     completed     a
                   diagnostic   assessment   with   Carolina
                   Behavioral Health (CBH) on August 1,
                   2012.     Among the findings of the
                   assessment were that Respondent mother
                   appeared   neat   and   clean   and   age
                   appropriate in appearance; Respondent
                   mother was hyper at times during the
                   interview process; Respondent mother
                   exhibited      anti-social      behavior;
                   Respondent mother is a chronic liar;
                   Respondent mother has impaired judgment
                   and impaired memory; Respondent mother
                   lacks    impulse   control;    Respondent
                   mother has a substance addiction; and
                   Respondent mother has a sleep disorder.

           20. The    August,   2012    CBH assessment
               recommends individual substance abuse
               therapy, among other things.

           21. During   the  pendency  of   this  case,
               Respondent mother has undergone multiple
               drug screens.   The results of her drug
               screens as known by the Social Worker
               are:

                 a. August   17,  2012.     No   show for
                    requested drug screen
                 b. August 20, 2012. Positive for cocaine
                    (over 3,000 ng)
                 c. August 27, 2012. Positive for cocaine
                    (15,929 ng)
                 d. September 26, 2012.    No response to
                    request from Social Worker
                 e. September 28, 2012.      No show for
                    visitation, so no request made
                 f. October   2,  2012.     No   show for
                     -6-
      requested drug screen
   g. October   3,  2012.     No   show   for
      requested drug screen
   h. November 15, 2012.       Positive for
      cocaine (1,425 ng)
   i. November 19, 2012. Admitted to ADATC.
      Positive for cocaine (over 100,000
      ngs) and amphetamines (2,000 ngs)[.]
   j. January 11, 2013. Negative
   k. January 23, 2013.       Hair follicle
      positive for cocaine (38.6)
   l. March 15, 2013. Negative
   m. May 9, 2013. Negative hair follicle

22. Respondent mother currently resides at a
    half-way   house    in   Wilmington,   NC.
    According to the half-way house manager,
    for about eight (8) months Respondent has
    tested    negative      for    substances.
    Respondent mother is just beginning to
    address   her    long-standing   substance
    abuse/addiction.

23. Since January, 2013, Respondent mother
    has    had  four    (4)  mental    health
    appointments at Coastal Horizons.    This
    is    not   sufficient   evidence    that
    Respondent   mother  has  addressed   her
    severe mental illness.

24. Respondent mother does not have a home or
    employment such that she can provide for
    [Will].

25. Respondent mother has a long-standing
    history of drug addiction and untreated
    mental illness.

26. Respondent mother intends to remain in
    the half-way house for up to a year or
    more. She can stay there as long as she
    wants or needs to.

27. Respondent mother offered copies of sign
                                       -7-
                out sheets where she signed out at the
                half-way house in order to attend AA/NA
                meetings.    It appears that she does
                attend daily meetings.

       We hold that the findings regarding respondent’s lack of

mental health treatment, her intention to remain at the half-way

house, and her lack of employment, support the trial court’s

conclusion that respondent lacked the ability to establish a

home   where   Will   is   not    at   substantial    risk   of   physical   or

emotional abuse or neglect.            Thus, the trial court did not err

in   concluding    that    grounds     exist   to    terminate    respondent’s

parental rights pursuant to N.C. Gen. Stat. § 7B-1111(a)(9).

Accordingly,    we    affirm     the   trial   court’s   order    terminating

respondent’s parental rights.

       Affirmed.

       Judges HUNTER, Robert C., and GEER concur.

       Report per Rule 30(e).